      Case 2:12-cv-00859-LMA Document 1236 Filed 06/05/19 Page 1 of 1



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


LASHAWN JONES, ET AL.                                        CIVIL ACTION

VERSUS                                                            No. 12-859

MARLIN GUSMAN, ET AL.                                            SECTION I

                                  ORDER

     IT IS ORDERED that a status conference shall be held in chambers on

AUGUST 21, 2019 at 7:30 A.M.

     New Orleans, Louisiana, June 5, 2019.



                                   _______________________________________
                                            LANCE M. AFRICK
                                   UNITED STATES DISTRICT JUDGE
